DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of two feed vias disposed in the substrate; and an antenna pattern disposed on one surface of the substrate, and comprising a central portion and wing portions protruding from the central portion, wherein a first wing portion and a second wing portion adjacent to the first wing portion, among the wing portions, are disposed over the two feed vias.  
 	Adada and Lin – both references previously cited by the Examiner - are cited as teaching some elements of the claimed invention including a substrate, two feed vias, and an antenna pattern comprising a central portion and wing portions.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 10, patentability exists, at least in part, with the claimed features of an antenna pattern disposed on one surface of the substrate, comprising a central portion and wing portions protruding from the central portion, and configured to receive a first feed signal and a second feed signal from the first feed via and the second feed via, respectively, wherein a first wing portion and a second wing portion adjacent to the first wing portion, among the wing portions, are disposed over the two feed vias, and wherein the antenna apparatus is configured to selectively alter phases of the first feed signal and the second feed signal.
 	Adada and Lin are cited as teaching some elements of the claimed invention including a substrate, two feed vias, and an antenna pattern comprising a central portion and wing portions.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845